Exhibit 10.2

LOGO [g90562ex10_1pg001.jpg]

August 16, 2010

PERSONAL AND CONFIDENTIAL

Christopher J. Locke

Dear Chris:

Rewards Network Inc. (the “Company”) has approved the payment of a bonus (a “CIC
Bonus”) to you in connection with the consummation of a Change in Control, half
of which may be earned upon the consummation of the Change in Control and half
of which may be earned based upon continued employment following the Change in
Control, as described below. For purposes of this letter agreement, “Change in
Control” shall have the meaning given to such term in the Company’s 2006
Long-Term Incentive Plan, as the same may be amended from time to time. This
letter agreement sets forth the terms and conditions of your CIC Bonus,
including the requirements that you must meet in order to receive your CIC
Bonus.

 

1. Eligibility.

 

  (a) Subject to the provisions of this letter agreement, you will be entitled
to receive one-half of your CIC Bonus if (i) you remain in the continuous employ
of the Company until the date of the consummation of a Change in Control (the
“Closing Date”) and (ii) such Change in Control occurs prior to the Bonus
Program Termination Date (as defined below). If (I) your employment with the
Company terminates for any reason prior to the Closing Date or (II) a Change in
Control does not occur prior to the Bonus Program Termination Date, you will not
be entitled to receive a CIC Bonus, this letter agreement shall immediately
terminate and the Company shall have no liability to you hereunder.

 

  (b) Subject to the provisions of this letter agreement, you will be entitled
to receive the remaining one-half of your CIC Bonus if (i) you remain in the
continuous employ of the Company until the six-month anniversary of the Closing
Date or (ii) your employment with the Company terminates as a result of a
Termination Without Cause (as defined below) on or after the Closing Date but
prior to the six-month anniversary of the Closing Date. If your employment with
the Company terminates on or after the Closing Date but prior to the six-month
anniversary of the Closing Date for any reason other than a Termination Without
Cause, you will not be entitled to receive the remaining one-half of your CIC
Bonus, this letter agreement shall immediately terminate on the date of your
termination and the Company shall have no further liability to you hereunder.

 

2. Amount of Your CIC Bonus. Your CIC Bonus will be in an amount equal to the
product of 0.500%, multiplied by the Aggregate Deal Price. For purposes of this
letter agreement, “Aggregate Deal Price” means the product of (a) the fair
market value of one share of the Company’s common stock, par value $0.02 per
share (the “Common Stock”), on the Closing Date, as determined by the Board of
Directors of the Company (the “Board”) in its sole discretion, based on the
amounts received by the shareholders of the Company in connection with the
Change in Control, multiplied by (b) the total number of shares of Common Stock
outstanding on the Closing Date on a fully diluted basis, which number shall
include all shares of Common Stock underlying Restricted Stock Units granted
under the Company’s 2006 Long-Term Incentive Plan, as amended (“RSUs”), that are
vested as of the Closing Date, but shall not include any shares of Common Stock
underlying RSUs that are not vested as of the Closing Date. The Aggregate Deal
Price shall be calculated assuming the cashless exercise of all vested options,
warrants or other rights to acquire shares of Common Stock.

 

 

Two North Riverside Plaza, Suite 950  Ÿ Chicago, Illinois 60606 
Ÿ Phone: 312-521-6767  Ÿ Fax: 312-521-6768  Ÿ www.rewardsnetwork.com



--------------------------------------------------------------------------------

3. Time of Payment. Your CIC Bonus will be paid as follows:

 

  (a) If earned pursuant to paragraph 1(a) of this letter agreement, one-half of
your CIC Bonus will be paid to you in a lump sum in cash within 10 days of the
Closing Date.

 

  (b) If earned pursuant to paragraph 1(b) of this letter agreement, the
remaining one-half of your CIC Bonus will be paid to you in a lump sum in cash
as follows:

 

  i. If you remain in the continuous employ of the Company until the six-month
anniversary of the Closing Date, the remaining one-half of your CIC Bonus will
be paid to you within 10 days of the six-month anniversary of the Closing Date;
or

 

  ii. If your employment with the Company terminates as a result of a
Termination Without Cause on or after the Closing Date but prior to the
six-month anniversary of the Closing Date, the remaining one-half of your CIC
Bonus will be paid to you within 10 days of the date of such termination.

 

4. Definitions.

 

  (a) “Bonus Program Termination Date” means the earlier of (i) June 30, 2011
and (ii) the date on which the Board or the Strategic Coordination Committee of
the Board terminates the process of evaluating strategic alternatives as
previously announced by the Company on June 9, 2010.

 

  (b) “Termination Without Cause” means a termination of your employment by the
Company other than by reason of:

 

  i. any willful refusal by you to follow lawful directives of the President and
Chief Executive Officer of the Company or the Board which are consistent with
the scope and nature of your duties and responsibilities; provided that an
isolated, insubstantial or inadvertent action or failure which is remedied by
you within 10 days after written notice from the President and Chief Executive
Officer of the Company or the Board shall not constitute Cause hereunder;

 

  ii. your conviction of, or plea of guilty or nolo contendere to, a felony or
of any crime involving moral turpitude, fraud or embezzlement;



--------------------------------------------------------------------------------

  iii. any gross negligence or willful misconduct by you resulting in a material
loss to the Company or any of its subsidiaries, or material damage to the
reputation of the Company or any of its subsidiaries;

 

  iv. any material breach by you of any one or more of the covenants contained
in any proprietary interest protection, confidentiality, non-competition or
non-solicitation agreement between you and the Company; or

 

  v. any violation of any statutory or common law duty of loyalty to the Company
or any of its subsidiaries.

 

5. Release. Notwithstanding any other provision of this letter agreement,
payment of either portion of your CIC Bonus is contingent upon your execution of
a written release of all current or future claims, known or unknown, arising on
or before the date of the release against the Company and its parent companies
and subsidiaries and the directors, officers, employees and affiliates of any of
them, in a form approved by the Company (a “Release”). In order to receive each
portion of your CIC Bonus, a Release must be signed and returned to the Company
on or before the Closing Date (or, with respect to your second payment, on or
before the relevant payment date) and your signature must not be revoked.

 

6. Tax Withholding. The Company may withhold from your CIC Bonus all federal,
state, city or other taxes that may be required to be withheld pursuant to any
law or governmental regulation or ruling. Notwithstanding any other provision of
this letter agreement, the Company shall not be obligated to guarantee any
particular tax result for you with respect to any payment provided to you
hereunder, and you shall be responsible for any taxes imposed on you with
respect to any such payment.



--------------------------------------------------------------------------------

7. Gross-Up for Tax Payments. If any payment or distribution by the Company or
any of its affiliates to or for your benefit, whether paid or payable or
distributed or distributable under this letter agreement or under any other
agreement, policy, plan, program or arrangement, or the lapse or termination of
any restriction under any agreement, policy, plan, program or arrangement (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”), by
reason of being considered “contingent on a change in ownership or control” of
the Company, within the meaning of Section 280G of the Code, or to any similar
tax imposed by state or local law, or any interest or penalties with respect to
such tax (such tax or taxes, together with any such interest and penalties,
being hereafter collectively referred to as the “Excise Tax”), then you will be
entitled to receive an additional payment or payments (collectively, a “Gross-Up
Payment”). The Gross-Up Payment will be in an amount such that, after payment by
you of all taxes (including any interest or penalties imposed with respect to
such taxes), including any Excise Tax imposed upon the Gross-Up Payment, you
retain an amount of the Gross-Up Payment equal to the Excise Tax imposed on the
Payment. Notwithstanding the foregoing, if no Excise Tax would apply if the
aggregate Payments were reduced by ten percent (10%), then the aggregate
Payments shall be reduced by the amount necessary to avoid application of the
Excise Tax, in such manner as the Company shall direct, and no Gross-Up Payment
will be made. Notwithstanding anything to the contrary herein, you agree to
cooperate with the Company in good faith by taking all acts as requested by the
Company in order to decrease the amount of or eliminate the Excise Tax,
including, without limitation, executing and agreeing to be bound by any
non-competition, non-solicitation, proprietary information and/or
confidentiality agreement as may be requested by the Company prior to the Change
in Control, including any such agreement that extends the length of any
non-competition, non-solicitation, proprietary information and/or
confidentiality agreement to which you are currently bound. If the Company
determines in good faith that you have not cooperated with the Company in any
efforts the Company makes to decrease the amount of or eliminate the Excise Tax,
you will not be entitled to a Gross-Up Payment. Further, the following
provisions shall apply in determining whether a Gross-Up Payment shall apply:

 

  (a) Unless you and the Company otherwise agree in writing, any determination
required under this paragraph 7 shall be made in writing by nationally
recognized independent public accountants (the “Accounting Firm”) selected by
the Company, whose determination shall be conclusive and binding upon you and
the Company for all purposes. For purposes of making the calculations required
by this paragraph 7, the Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. You and the Company shall each furnish to the Accounting Firm such
information and documents as the Accounting Firm may reasonably request in order
to make a determination hereunder. The Company shall bear all costs the
Accounting Firm may reasonably incur in connection with any calculations
contemplated hereunder. The Accounting Firm shall be required to provide its
determination within thirty (30) days after the Closing Date, and the Company
shall be responsible for any income tax, penalty or interest liability incurred
as a result of delay by the Accounting Firm.

 

  (b) If the Accounting Firm determines that no Excise Tax is payable by you, it
will, at the same time as it makes such determination, furnish you and the
Company an opinion that you have substantial authority not to report any Excise
Tax on your federal, state or local income or other tax return. If the
Accounting Firm determines that an Excise Tax will (or would, but for reduction
in the Payment) be payable by you, it will, at the same time as it makes such
determination, furnish you and the Company the detailed basis for such opinion.
The Company will make the Gross-Up Payment within five (5) business days
thereafter.

 

  (c) If your federal, state and local income or other tax returns are
consistent with the determination of the Accounting Firm under paragraph
(b) above, and the Internal Revenue Service or any other taxing authority
asserts a claim or notice of deficiency (referred to in this paragraph 7 as a
“claim”) against you that, if successful, would require the payment by the
Company of a Gross-Up Payment, the following shall apply. You will not pay such
claim prior to the earlier of (1) the expiration of the thirty (30) calendar day
period following the date on which you give such notice to the Company and
(2) the date that any payment of amount with respect to such claim is due. If
the Company notifies you in writing prior to the expiration of such period that
it desires to contest such claim, you agree to:

 

  i. Provide the Company with any written records or documents in your
possession relating to such claim that are reasonably requested by the Company;



--------------------------------------------------------------------------------

  ii. Take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;

 

  iii. Cooperate with the Company in good faith in order to effectively contest
such claim, which may include the payment of an amount advanced by the Company
and assertion of a claim for refund; and

 

  iv. Permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify you and hold you harmless, on an after-tax basis, for
and against any Excise Tax or income tax, including interest and penalties with
respect thereto, imposed as a result of such contest and any such payments. If
the Company directs you to pay the tax claimed, or otherwise fails to contest
the claim as described above, the Company will immediately pay to you the amount
of the required deficiency payment, including any Excise Tax or income tax, and
interest and penalties with respect thereto.

 

  (d) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the determination, it is possible that Gross-Up Payments
which will not have been made by the Company should have been made
(“Underpayment”) or Gross-Up Payments are made by the Company which should not
have been made (“Overpayment”), consistent with the calculations required to be
made hereunder. In the event that thereafter you are required to make payment of
any Excise Tax or additional Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to you or for your benefit. In the event the amount
of the Gross-Up Payment exceeds the amount necessary to reimburse you for your
Excise Tax, the Accounting Firm shall determine the amount of the Overpayment
that has been made and you shall promptly pay any such Overpayment to or for the
benefit of the Company.

 

8. Complete Agreement. This letter agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.



--------------------------------------------------------------------------------

9. Successors and Assigns. The provisions of this letter agreement shall inure
to the benefit of, and be binding upon and enforceable by, your successors,
administrators, heirs, legal representatives and assigns, and the successors and
assigns of the Company, except that neither party may assign any rights or
delegate any obligations hereunder without the prior written consent of the
other party. You hereby consent to the assignment by the Company of all of its
rights and obligations hereunder to any successor to the Company by merger or
consolidation or purchase of all or substantially all of the Company’s assets,
provided such transferee or successor assumes the liabilities of the Company
hereunder.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Please be aware that this letter agreement does not constitute an offer or
guarantee of employment with the Company or any of its parent companies or
subsidiaries and either you or the Company (or one of its parent companies or
subsidiaries, if applicable) may terminate your employment at any time.

 

REWARDS NETWORK INC. By:  

/s/ Ronald L. Blake

  Name: Ronald L. Blake   Title: President and CEO

 

Accepted and Agreed to:

/s/ Christopher J. Locke

Christopher J. Locke